Citation Nr: 1503327	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from September 27, 1990, to July 10, 1991.  He had 9 years, 10 months, and 9 days of active service prior to September 27, 1990, including a period from November 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  Prior to June 5, 2012, the Veteran's PTSD was manifested by no worse than mild to moderate occupational and social impairment, although generally functioning satisfactorily.  

2.  From June 5, 2012, the Veteran's PTSD has likely caused symptomatology resulting in social and occupational impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  Prior to June 5, 2012, the criteria for a higher disability rating for service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  From June 5, 2012, the criteria for a 50 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, DC 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was informed of the information and evidence necessary to substantiate the increased rating claim decided herein via a letter dated in August 2010.  The Board finds that that letter complied with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, and lay statements from the Veteran and his wife.  The Veteran has not indicated that there are outstanding relevant and available records that VA should have obtained, and the Board is aware of none.

Further, the Veteran has been afforded VA examinations in connection with his claim for an increased rating.  The VA examiners indicated that the claims folder had been reviewed and they took into account the Veteran's subjective complaints associated with his service-connected PTSD.  Upon review of the examination reports, the Board is satisfied that the record contains sufficient evidence by which to evaluate the Veteran's service connected PTSD throughout the claim period.  Accordingly, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

In the instant case, the Veteran's service-connected PTSD has been evaluated under  38 C.F.R. § 4.130, DC 9411 as 30 percent disabling.  He asserts that a higher rating is warranted.

Under the general criteria for rating mental disorders, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  DC 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is defined as: "Some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 71-80 is defined as: "If symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  Id.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

In March 2004, the Veteran reported for a VA examination in connection with his initial claim for service connection for PTSD.  At that time, the Veteran reported nightmares, hyperstartle response, avoidance of reminders of his time in the military, sense of foreshortened future, and trouble recalling parts of his combat tours.  The VA examiner found the Veteran to be anxious at times, but with normal speech and a generally appropriate and calm demeanor.  The Veteran did not show any illogical or delusional through processes and he showed excellent judgment and equivocal insight.  He had generally good memory of recent and remote events.  He denied suicidal or violent ideation and stated that he made a concerted effort over the years to not become angry.  A GAF score of 65 was assigned, although the examiner noted that it had been as high as 75 within the past year.  

At a February 2009 examination, the Veteran reported nightmares, startle response, avoidance behavior, and intrusive thoughts related to Viet Nam.  The examiner found him to be alert and oriented. The examiner noted that he seemed slightly tense but cooperative, with good eye contact, good personal hygiene, but limited goal-directed speech.  His affect was suited, mood was average and exhibited no suicidal or homicidal ideation.  He did not report any auditory or visual hallucinations, paranoid thoughts, delusions, grandiosity, or obsessive-compulsive symptoms.  The examiner opined that the Veteran's PTSD was mild in nature.  The GAF score was 60.  

In September 2010, the Veteran again presented for a VA examination in connection with his claim for increased rating for PTSD.  In that examination, the Veteran appeared oriented and cooperative.  He spoke in a hesitant manner, although with good eye contact and he did not have any loose associations in his speech.  The examiner found his memory, insight, and judgment to be fair and his thought processes to be goal directed without disturbances in content.  The examiner noted that his affect was restricted.  In that examination, the Veteran reported that he was employed full time and had been married for 47 years with five children and multiple grandchildren, whom he saw on a daily basis.  He reported that he only was able to get 3-4 hours of sleep per night.  He also reported that he did not have social acquaintances outside of his family.  The examiner found the severity of his symptoms to be mild.  The Veteran was assigned a GAF score of 65.

On June 5, 2012, the Veteran was again afforded a VA examination in connection with his claim for increased rating for PTSD.  In the resulting report, the examiner found the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Particularly, the examiner noted that the Veteran experienced recurrent disturbing dreams of his traumatic experiences in service; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and physiological reactivity on exposure to such internal or external cues.  The Veteran reported regular effort to avoid thought or feelings associated with his traumatic experience, and feelings of detachment or estrangement from others.  The examiner reported that the Veteran experienced difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The Veteran was noted to suffer from depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation or mood, and spatial disorientation.  The examiner found the Veteran to be oriented to person, place, time, and situation; responsive; alert and cooperative; and tracked conversation well.  The examiner opined that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran was assigned a GAF score of 55.  

The Veteran's wife has submitted statements concerning her observations of the Veteran's demeanor.  She reports that the Veteran regularly goes to sleep at noon in a dark room and does not participate in the upkeep of the home.  She reports that the Veteran has difficulty with cognitive function and eye contact; however, she attributes those symptoms to a stroke that the Veteran allegedly suffered shortly before his VA examination in June 2012.  

A statement submitted by the Veteran indicates that he finds it difficult to speak with medical professionals with regard to his PTSD, and that he regularly feels as though he needs to show his military courage rather than admit his emotions.  

As noted above, the Veteran's service-connected PTSD has been evaluated under  38 C.F.R. § 4.130, DC 9411 as 30 percent disabling.  Given the above-noted examination reports, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran meets the criteria for a 50 percent rating from June 5, 2012.  

In this regard, the Board finds highly probative the GAF scores of record.  Prior to February 2009, the Veteran had been assigned GAF scores ranging from 65-75, indicating some mild to transient symptoms.  Further, the Veteran did not exhibit difficulty performing activities of daily living; nor were his symptoms significant enough to interfere with social and occupational functioning.  The Board points out that in evaluating the severity of the Veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment." Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Here, the Board finds that the Veteran's symptoms had no more than a mild to moderate effect on his ability to function prior to June 5, 2012.

The Veteran was assigned GAF scores ranging from 60-65, indicating no worse than moderate symptoms.  The Veteran was shown to be employed full time, and he exhibited routine behavior and self-care, had normal conversation, and did not suffer from issues with memory or cognitive function.  He was able to maintain relationships with his wife, children and grandchildren.  See Mauerhan, supra.

From June 5, 2012, however, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 50 percent rating.  Beginning on that date, the Veteran was assigned a GAF score of 55, indicating more severe problems than previously experienced.  Further, a review of the evidence suggests the presence of more severe symptomatology, such as flattened affect, depression, anger and chronic sleep disturbances.  He was also noted to suffer from spatial disorientation and disturbances of mood and motivation.  The Board finds particularly probative the VA examiner's statement that the Veteran's symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  As such, the Board is satisfied that the Veteran's impairment is now more akin to the criteria for a 50 percent disability rating.  His PTSD likely causes reduced reliability and productivity.

The Board has considered whether the Veteran's PTSD warrants a higher rating, but finds that it would not.  Particularly, when making a determination with regards to a 70 percent rating, the Board must first consider the veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9440.  Here, the Board notes that the Veteran has maintained a stable marriage for nearly 50 years and also has a regular relationship with his children and grandchildren.  The Veteran is not presently employed; however, he and his wife have both indicated that he is no longer able to work due to a stroke apparently suffered in 2012, and not due to his PTSD symptomatology.  In fact, the Veteran maintained stable full-time employment until the time of his stroke.  While he has exhibited issues with mood, his judgment and thinking have been reported as good.   

While the Veteran has reported a lack of socialization outside of his family and denied having any hobbies, as discussed above, he maintained employment up until the time of his stroke and also maintains a regular relationship with multiple family members, including a long-term marriage.  Thus, the criteria for a 100 percent evaluation are not met.  38 C.F.R. § 4.130, DC 9440 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for a higher rating is the question of whether a total rating based on individual unemployability (TDIU) is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").   TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

Here, the Board notes the record indicates that the Veteran is presently unemployed.   However, based on the Board's determination that the Veteran's PTSD (his only service-connected disability) is best rated as 50 percent disabling, the Veteran does not meet the schedular criterial for TDIU.  Further, in a letter submitted by his wife, and signed by the Veteran, the Veteran has indicated that he is unable to work or take care of himself because of a stroke.  He does not allege that his PTSD in particular is the primary cause of his inability to maintain employment.  In fact, as discussed above, the Veteran was able to maintain full time employment until the time of his stroke.  As such, the Board finds that the issue of entitlement to TDIU has not been raised as part of the increased rating matter currently before the Board.  

Finally, the effects of the Veteran's PTSD have been fully considered and are all contemplated by the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors is not required, and referral for consideration of an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to a disability rating for PTSD in excess of 30 percent prior to June 5, 2012, is denied.

Entitlement to a disability rating of 50 percent for PTSD is granted as of June 5, 2012, subject to the law and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


